Order entered July 25, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00519-CV

                    RUSSELL ELRICH JULIAN, Appellant

                                        V.

                               QIN GU, Appellee

                 On Appeal from the County Court at Law No. 3
                             Collin County, Texas
                     Trial Court Cause No. 003-00976-2022

                                    ORDER
                  Before Justices Schenck, Reichek, and Carlyle

      Before the Court is appellant’s June 2, 2022 emergency motion to stay the

trial court’s judgment. On June 6, 2022, we stayed the trial court’s final judgment

pending further order of the Court, and we requested that appellee file a response

to the motion.

      After reviewing the motion and the accompanying affidavit, appellee’s

response, and appellant’s reply, we conclude that appellant has failed to show his
      entitlement to the relief requested. Accordingly, we LIFT the stay issued by our

      June 6, 2022 order.1

                                                              /s/     AMANDA L. REICHEK
                                                                      JUSTICE




1
    Justice Schenck would have continued the stay pending resolution of the appeal.